Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/22/2022 has been entered.  Claims 1-14 are pending in the current application.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose display of claims 1, in particular, a viewing angle switchable display apparatus comprising a display panel, an electrically controlled viewing angle switching device, an electrically controlled light scattering switching device, and “a backlight module comprising a light guide plate, a reflection sheet and a filter sheet, wherein the electrically controlled light scattering switching device is located between the display panel and the backlight module, the filter sheet is located between the light guide plate and the reflection sheet, and the filter sheet is adapted to reduce brightness of light beams reflected back to the light guide plate by the reflection sheet.”
The closest prior art Histake US20050206814 in view of Okazaki US20100026937 in further view of Hara US8373829B2 does not teach a viewing angle switchable display apparatus comprising a display panel, an electrically controlled viewing angle switching device, an electrically controlled light scattering switching device, and a backlight module further comprising the filter sheet is adapted to reduce brightness of light beams reflected back to the light guide plate by the reflection sheet.
Examiner notes that it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the display of Histake, Okazaki and Hara to have all the combination of features as recited in the claim.  
Furthermore, claims 2-14 are allowable based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                       

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871